DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 55-73 are pending. Claims 1-54 were cancelled via preliminary amendment filed 11/1/2019. Claims 55, 69, 70, and 72 are independent.


Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement.
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific 



Claim Objections
Claims objected to because of the following informalities:  
Claim 55, the last limitation repeats the word “and”, please delete the extra.
Claim 55, in the last line, recites “distal ED line” this should be “distal EC line”. 
Claim 73, in the last line, recites “or a spacer,;”, please extra punctuation.
.
Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 55-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,515,157. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are anticipated by claims 1-20 of the 10,515,157 patent.

Instant Application
US Patent No. 10,515,157
Comments
55. A computerized method for the design of an addendum by a computerized device, wherein all or part of the addendum is designed in a sectionless approach, comprising: inputting a 















Specifically, it is well established that "Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before" In re KARLSON (CCPA) 136 USPQ 184 (1963). Similarly, the nonstatutory double patenting rejection can be shown for claims 56-68, 71 and 73 of the instant application by claims 2-14, 18, and 20 of the 10,515,157 patent.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 55-59, 61-63, 66-67, and 72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abell, et al., US Patent Publication No. 2010/0278375 Al (IDS filed 11/05/2019 hereinafter Abell).
Claim 55. Abell discloses A computerized method for the design of an addendum by a computerized device, wherein all or part of the addendum is designed in a sectionless approach (Abell, Abstract, see for example Fig. 4 illustrating a sectionless design), comprising: 
inputting a component design into said computerized device for a component having a component geometry (Abell, Fig.3 232, Fig. 4 254 illustrating part (i.e., component meshes), [0034] "part mesh 254 is generated first based on predetermined dimensions for the desired part geometry of the drawn blank."); 
establishing a plurality of at least two elevation curve (EC) lines to establish at least a first EC line and a distal EC line, wherein said first EC line is related to, or fully or partially established on said component design, and said distal EC line is fully or partially separated from said first EC line so as to establish a space between said first and said distal EC lines (Abell, Fig. 4 see for example 272 (first EC line) and 274 (distal EC line), [0034-0037], see descriptions of part mesh 254, part mesh boundary 272, binder mesh boundary 274 and binder mesh 252); and 
filling the space between said first and distal EC lines so as to define said addendum having an addendum geometry designed to permit formation of said component geometry during manufacturing of said component (Abell, Abstract, Figs. 3-4, [0032] "addendum mesh 234 is disposed between binder mesh boundary 244 and part mesh boundary 246); 
wherein design of said addendum is controlled by establishing continuity conditions at any or all EC lines (Abell, Figs. 3-4, [0035] "Part mesh 254 is disposed within a part mesh boundary 272 and binder mesh 252 is disposed between a binder mesh boundary 274 and edges 276, 277, 278, 279 of partial mesh 250. An unoccupied region 280 is disposed between part mesh boundary 272 and binder mesh boundary 274. Methods are provided below for generating an addendum mesh ... within unoccupied region 280."; [0043] “In one embodiment, part mesh boundary 420 is a polygonal curve (or polyline) that includes a plurality of continuous points having interpolated positions between the neighboring part mesh edge nodes 421, 422, 423, 424, and 425.”), and interconnection of the spaces between any or all EC lines is accomplished using a surface based or mesh based parameterized filling technique (Abell, Figs. 3-4, [0030-0032] describing mesh techniques (i.e., parameterized filling technique) for part, binder and addendum), and 
wherein said distal EC line, or any additional EC lines, is established from said first EC line or another EC line using; (i) a process which comprises determination of an incremental part extension (IPE) comprising: representing any of said first EC line, or subsequently any other EC line in a tessellated form as a 3D polyline; at each boundary point on the 3D polyline, establishing a normal vector and a tangent vector; projecting an extension from each point on the current boundary, using said normal and tangent vectors, so as to create a collection of new extension points; connecting said new extension points so as to create a new 3D polyline, separated from the previous 3D polyline extension, on the extension points; and repeating the above steps of extending a layer until a desired total size for the extension is achieved, and said projected extensions produce said distal EC line; or (ii) a process which comprises determination of the DieFace Side Surface (DFSS) from said first EC line comprising: (a) projecting a projection of said first EC line, offsetting said projection to prepare a first approximation of a further EC line, and filling the surface between the first EC line and said further EC line with a draft surface between said EC line and said first approximation of said further EC line; or (b) projecting a draft surface at an angle that starts from said first EC line in order to produce a first approximation of a further EC line; and repeating steps (a) or (b) with said further EC line until said distal EC line is produced, and wherein said first EC line is fully established on said component design as ECc, and and when present, any additional EC lines are fully or partially positioned between ECc and said distal ED line, when viewed in plan view, in the drawing direction (Abell, Figs. 3-4, [0034-0037] "The xy position of an addendum mesh node may be any position within region 280 ... the xy-position for each addendum mesh node is determined by generating a preliminary addendum mesh that includes a plurality of addendum mesh nodes." Examiner's Note (EN): This preliminary connection of nodes is construed as teaching an offset (also clearly visible in fig. 3, Fig. 4 illustrating a plan view) with a first approximation, which is the only step selected by the Examiner because the others are listed as alternative (i.e., "or").; see fig. 3 246 is ECc, the line on the component, and any of the lines inbetween 246 up to and including 244 as the distal EC line.).

Claim 56. Abell discloses A method as claimed in Claim 55 wherein additional EC lines are provided between said first and said distal EC lines, and a plurality of spaces are provided between any or all adjacent EC lines, wherein the total number of EC lines is between 2 and 5 (Abell, Figs. 3-4, [0032] part mesh boundary and binder mesh boundary are 2 EC lines; [0039] preliminary addendum mesh nodes 286 are disposed between the part and binder meshes, thus teaching additional EC lines.).

Claim 57. Abell discloses The method as claimed in Claim 55 wherein said addendum is controlled by establishing surface or mesh continuity conditions at any or all of said elevation curve lines, and interconnection of the spaces between elevation curves is modified by a filleting technique (Abell, [0032, 0035, 0036, 0041] points are interpolated to provide "smooth 

Claim 58. Abell discloses A method as claimed in Claim 55 wherein the addendum design is parameterized by tension, smoothness, concavity, continuity, curvature, radii, draw depth, draft angle, clearances, minimizing the addendum area, or minimizing the energy required for addendum deformation, or wherein the final shape of the addendum is manually, semi- automatically or automatically modified in accordance with design parameters, which design parameters are selected from the group consisting of tension, smoothness, concavity, continuity, curvature, radii, draw depth, draft angle, clearances, minimizing addendum area, and minimizing the energy required for addendum deformation (Abell, Figs. 6, 8, [0035] "These methods provide various stages, steps and/or functions that may be performed or executed by a processor"; [0053-0059], detailing a radii based parameter, for example in paragraph 0053 "curve 450 is generated using a radial basis function (RBF) for generating interpolated curves that are differentiable at every point." The method and system disclosed in Abell are meant to be used with CAD (see 0003), and thus such RBF would be modified manually, semi-automatically or automatically.).

Claim 59. Abell discloses A method as claimed in Claim 55 wherein said addendum is an internal addendum, or an external addendum, or wherein said method comprises both internal and external addendums (Abell, Figs. 3-4, [0035] the addendum fills the unoccupied 

Claim 61. Abell discloses A method for the design of an addendum, as claimed in Claim 55, wherein additionally, at least one space between EC lines is established by using an offset approach (Abell, Figs. 3-4, [0034-0037] "The xy-position of an addendum mesh node may be any position within region 280 ... the xy-position for each addendum mesh node is determined by generating a preliminary addendum mesh that includes a plurality of addendum mesh nodes." EN: This preliminary connection of nodes is construed as teaching an offset distance.).

Claim 62. Abell discloses A method as claimed in Claim 61 wherein said offset approach is determined using an approach selected from the group consisting of offset distance, offset angle, continuity conditions at EC lines, forming radii, clearances, draw depth, minimum blank requirements, and forming severity (Abell, [0022-0023] "addendum geometry 34 should be correlated with binder geometry 30 and part geometry 32 to avoid undesirable results during the deep-drawing process." [0030-0037] the "addendum mesh 234 is correlated to part mesh 232 and to binder mesh 230 providing a smooth transition between both component meshes."; [0053] "curve 450 is generated using a radial basis function (RBF) for generating interpolated curves that are differentiable at every point." EN: Thus, Abell discloses using draw depth, and continuity conditions at the EC lines (i.e., part mesh and binder mesh boundaries, which are the first and distal EC lines.)).

wherein said distal EC line is modified to account for design parameters selected from the group consisting of draw depth, tooling clearances, trim line allowances, wall angles, the type of addendum, the expected forming severity, the type of material, self intersections, line smoothing and the removal or reduction of concavities, and wherein said distal EC line is automatically, semi-automatically or manually modified to account for offset level; smoothness level; and concavity level (Abell, [0022] part geometry includes a trim line; [0031] "In some embodiments, part mesh 232 has a finer mesh resolution than binder mesh 230 and addendum mesh 234, enabling part mesh 232 to more precisely describe the part geometry. Part mesh 232 is disposed within a boundary ... that separates part mesh 232 from addendum mesh 234. The position of part mesh boundary 246 substantially corresponds to the position of the trim line (e.g., trim line 46 of FIG. 1) for the corresponding drawn blank.").

Claim 66. Abell discloses A method as claimed in Claim 55, wherein said component geometry of said component design has a first geometric shape corresponding to a physical part to be manufactured, and said addendum geometry of said addendum has a second geometric shape different from said first geometric shape (Abell, see for example, Figs. 3 and 4 illustrating a component design having a first shape and an addendum having a different shape).

Claim 67. Abell discloses A method according to Claim 55, wherein said method includes the step of providing a computerized device having a processor (Abell, [0024] “FIG. 2 a processor 106, and memory 108. Display device 102 is in operable communication with processor 106 and, in response to display commands received therefrom, displays various images.”) and a storage medium having a non-transitory computer-readable medium (Abell, [0024] “FIG. 2 is a functional block diagram of an exemplary system 100 that may be used to generate a finite element mesh (FIG. 3) that describes the desired shape of a drawn blank (e.g., drawn blank 10 of FIG. 1). In the depicted embodiment, system 100 includes a display device 102, an input interface 104, a processor 106, and memory 108. Display device 102 is in operable communication with processor 106 and, in response to display commands received therefrom, displays various images.”), said method being performed by said processor wherein said inputting of said component design includes the step of storing said component design on said storage medium wherein said component design has a first geometric shape defined by said component geometry corresponding to a physical part (Abell, [0019] “FIG. 1 is a perspective view of an exemplary drawn blank 10. Drawn blank 10 includes a first surface 24 that comprises three component geometries: a binder geometry 30, a part geometry 32, and an addendum geometry 34.” EN: The part geometry is dependent on what the engineer is designing.), and said addendum is defined by said method and stored on said storage medium wherein said addendum has a third geometric shape defined by said addendum geometry different from said first geometric shapes (Abell, [0019] “FIG. 1 is a perspective view of an exemplary drawn blank 10. Drawn blank 10 includes a first surface 24  an addendum geometry 34.”; [0028] “Memory 108 has various data stored thereon, including software modules, libraries, and other data that may be used by processor 106 to implement or perform one or more of the methods described below. In addition, processor 106 may utilize data stored in memory to implement or perform various CAD and/or modeling techniques. It will be appreciated that the memory 108 may be implemented using any one or more of numerous suitable devices for receiving and storing data, including static memory, magnetic disks, hard drives, floppy drives, thumb drives, compact disks, CDROM, DVD-ROM, magnetic tape, solid state memory devices, or combinations thereof.” EN: The addendum geometry has a shape is not the same, and thus is different from the part geometry.).

Claim 72. Abell discloses A non-transitory computer readable medium containing a program, said program being configured to make a computer execute the steps of a method for designing a tool design of a tool for drawing of sheet metal to form a sheet metal component having a predefined component geometry, wherein said tool comprises a die, and a punch, and wherein said tool design comprises at least one addendum surrounding all or part of said sheet metal component (Abell, Abstract, see for example Fig. 1 pressing tool with punch, die, binder; Fig. 4 illustrating a sectionless design; [0002] “Typically, the pressing tool includes three independent parts: a die, a binder, and a punch.”; claim 13 “A computer readable medium having instructions stored thereon that when executed by a processor cause the processor to perform a method”), and is generated by a method comprising: 
inputting a component design for said sheet metal component for processing by said program so as to prepare said predefined component geometry (Abell, Fig.3 232, Fig. 4 254 illustrating part (i.e., component meshes), [0034] "part mesh 254 is generated first based on predetermined dimensions for the desired part geometry of the drawn blank."); 
generating an addendum design using an addendum design method wherein all or part of the addendum is designed in a sectionless approach (Abell, Abstract, see for example Fig. 1 pressing tool with punch, die, binder; Fig. 4 illustrating a sectionless design), comprising:
establishing a plurality of at least two elevation curve (EC) lines to establish at least a first EC line and a distal EC line, wherein said first EC line is related to, or fully or partially established on said component design, and said distal EC line is fully or partially separated from said first EC line so as to establish a space between said first and said distal EC lines (Abell, Fig.3 232, Fig. 4 254 illustrating part (i.e., component meshes), [0034] "part mesh 254 is generated first based on predetermined dimensions for the desired part geometry of the drawn blank."); and 
filling the space between said first and distal EC lines so as to define said addendum having an addendum geometry designed to permit formation of said predefined component geometry during manufacturing of said sheet metal component (Abell, Abstract, Figs. 3-4, [0032] "addendum mesh 234 is disposed between binder mesh boundary 244 and part mesh boundary 246); 
wherein design of said addendum is controlled by establishing continuity conditions at any or all EC lines, and interconnection of the spaces between any or all EC lines is accomplished using a surface based or mesh based parameterized filling technique, and wherein said distal EC line, or any additional EC lines, is established from said first EC line or another EC line using; (i) a process which comprises determination of an incremental part extension (IPE) comprising: representing any of said first EC line, or subsequently any other EC line in a tessellated form as a 3D polyline; at each boundary point on the 3D polyline, establishing a normal vector and a tangent vector; projecting an extension from each point on the current boundary, using said normal and tangent vectors, so as to create a collection of new extension points; connecting said new extension points so as to create a new 3D polyline, separated from the previous 3D polyline extension, on the extension points; and repeating the above steps of extending a layer until a desired total size for the extension is achieved, and said projected extensions produce said distal EC line; or (ii) a process which comprises determination of the DieFace Side Surface (DFSS) from said first EC line comprising: (a) projecting a projection of said first EC line, offsetting said projection to prepare a first approximation of a further EC line, and filling the surface between the first EC line and said further EC line with a draft surface between said EC line and said first approximation of said further EC line; or (b) projecting a draft surface at an angle that starts from said first EC line in order to produce a first approximation of a further EC line; and repeating steps (a) or (b) with said further EC line until said distal EC line is produced, and wherein said first EC line is fully established on said component design as ECc, and when present, any additional EC lines are fully or partially positioned between ECc and said distal EC line, when viewed in plan view, in the drawing direction (Abell, Figs. 3-4 see meshes filling surfaces, [0034-0037] "The xy position of an addendum mesh node may be any position within region 280 ... the xy-position for each addendum mesh node is determined by generating a preliminary addendum mesh that includes 
combining said component design, and said addendum design, to design said tool (Abell, [0001] “The present invention generally relates to the development of tools for manufacturing formed sheet metal parts”; [0019] “FIG. 1 is a perspective view of an exemplary drawn blank 10. Drawn blank 10 includes a first surface 24 that comprises three component geometries: a binder geometry 30, a part geometry 32, and an addendum geometry 34. As described above, component geometries 30, 32, 34 are created during a deep-drawing process in which a planar blank is transformed into drawn blank 10 by a multi-part pressing tool.” EN: the various geometries are used to create a tool and shapes so that the desired results are achieved.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Abell in view of Zhu et al., US Patent Publication No. 2013/0041635 A1 (IDS filed 11/05/2019 hereinafter Zhu).
Claim 60. Abell discloses the method as claimed in Claim 55, and while Abell could be used for multiple components it does not explicitly disclose wherein said addendum is used to connect multiple components.
Zhu discloses wherein said addendum is used to connect multiple components (Zhu,
[0057] "whereas one enclosed trim line has been shown and described in the Specification there can be more than one enclosed trim line on a die face. In a complex part, more than one hundred enclosed trim lines are not uncommon. Addendum between any one of the enclosed trim lines and binder opening line can be designed with the process described according to an embodiment of the present invention.").
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Abell with well-known practices in the field as taught by Zhu by connecting multiple components and not just a single piece, because that would allow .




Claim 64-65 and 68-71 are rejected under 35 U.S.C. 103 as being unpatentable over Abell in view Cavendish et al., US Patent No. 5,119,309 (hereinafter “Cavendish”).
Claim 64. Abell discloses A method as claimed in Claim 55. Abell does not explicitly disclose wherein said addendum design utilizes said IPE process, and wherein said projected extensions are modified so as to remove any intersections with adjacent projected extensions.
Cavendish teaches wherein said projected extensions are modified so as to remove any intersections with adjacent projected extensions (Cavendish, column 3 lines 16-26 “With current procedures, design of such panels often begins with a plan view drawing of the part. Such drawings show projections of theoretical intersection curves of the various known surfaces (primary and secondary) involved-a pocket top with a side wall, for example. This information is augmented with feature characteristics such as plan view radii at corners of the intersection curves, wall angles. fillet radii, offset distances. etc. Using only this limited amount of geometric information, the designer must create a smooth surface that adequately reflects the design specifications.” EN: The projections of theoretical intersections and creating a smooth surface is construed as modifying the curves to remove the intersections that would result in a non-smooth surface.).


Claim 65. Abell discloses A method as claimed in Claim 55. Abell does not explicitly disclose, but Cavendish teaches wherein said addendum design utilizes said DieFace Side Surface (DFSS) process, and wherein said draft surface is filleted at said EC line, and/or wherein said further EC line or said draft surface are smoothed or modified to remove self-intersects or overlaps, or any concavities are reduced or eliminated (Cavendish, column 2 lines 40-44, “(I) Simplified design and modification capability. Surface feature details (e.g., pockets, ribs, embosses, channels) can be easily designed or modified with a minimal number of user-input specifications (for example, fillet radii, wall angle, pocket depth. etc.).”; column 8 lines 29-32 “This specialization, aside from providing some convenience in computer implementation, is in line with realistic construction techniques related to maintaining a given feature wall angle during a filleting operation.” EN: The system of Cavendish teaches to one of ordinary skill in the art that it is important for the design to use filleting operations to smooth surfaces for manufacture.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Abell (directed to design tools for forming sheet metal 

Claim 68. Abell discloses A method according to Claim 67. Abell does not explicitly disclose, but Cavendish teaches wherein said addendum is stored in a format which is exportable to another computerized device and usable in the manufacture of said physical part (Cavendish, column 2 lines 51-56 “(3) Simplified NC-path generation. The continuously differentiable output surface can be treated as a single surface for NC path generation applications, This eliminates much work associated, for example, with the creation of guard surfaces within the usual tool path generator.”; column 14 lines 20-24 “generating output data which defines the composite surface as coinciding with So in the region outside the curve C0, coinciding with S1 in the region inside the curve C1, and making a smooth transition from S0 to S1 in the region between C0 and C1”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Abell (directed to design tools for forming sheet metal parts) with well-known practices in the field as taught by Cavendish (directed to forming composite surfaces for ease of manufacture) by planning to avoid theoretical projection intersections, because that would allow for design modification and smoothing for ease of manufacture or machining (column 1 lines 20-25).

A computerized method for the design of an addendum by a computerized device, wherein all or part of the addendum is designed in a sectionless approach (Abell, Abstract, see for example Fig. 4 illustrating a sectionless design), comprising: 
inputting a component design into said computerized device for a component having a component geometry (Abell, Fig.3 232, Fig. 4 254 illustrating part (i.e., component meshes), [0034] "part mesh 254 is generated first based on predetermined dimensions for the desired part geometry of the drawn blank."); 
establishing a plurality of at least two elevation curve (EC) lines to establish at least a first EC line and a distal EC line, wherein said first EC line is related to, or fully or partially established on said component design, and said distal EC line is fully or partially separated from said first EC line so as to establish a space between said first and said distal EC lines (Abell, Fig. 4 see for example 272 (first EC line) and 274 (distal EC line), [0034-0037], see descriptions of part mesh 254, part mesh boundary 272, binder mesh boundary 274 and binder mesh 252); and 
filling the space between said first and distal EC lines so as to define said addendum having an addendum geometry designed to permit formation of said component geometry during manufacturing of said component (Abell, Abstract, Figs. 3-4, [0032] "addendum mesh 234 is disposed between binder mesh boundary 244 and part mesh boundary 246); 
wherein design of said addendum is controlled by establishing continuity conditions at any or all EC lines, and interconnection of the spaces between any or all EC lines is accomplished using a surface based or mesh based parameterized filling technique (Abell, Figs. 3-4, [0035] "Part mesh 254 is disposed within a part mesh boundary 272 and binder mesh a plurality of continuous points having interpolated positions between the neighboring part mesh edge nodes 421, 422, 423, 424, and 425.”; Figs. 3-4, [0030-0032] describing mesh techniques (i.e., parameterized filling technique) for part, binder and addendum), and 
wherein said distal EC line, or any additional EC lines, is established from said first EC line or another EC line using; (i) a process which comprises determination of an incremental part extension (IPE) comprising: representing any of said first EC line, or subsequently any other EC line in a tessellated form as a 3D polyline; at each boundary point on the 3D polyline, establishing a normal vector and a tangent vector; projecting an extension from each point on the current boundary, using said normal and tangent vectors, so as to create a collection of new extension points; connecting said new extension points so as to create a new 3D polyline, separated from the previous 3D polyline extension, on the extension points; and repeating the above steps of extending a layer until a desired total size for the extension is achieved, and said projected extensions produce said distal EC line; or (ii) a process which comprises determination of the DieFace Side Surface (DFSS) from said first EC line comprising: (a) projecting a projection of said first EC line, offsetting said projection to prepare a first approximation of a further EC line, and filling the surface between the first EC line and said further EC line with a draft surface between said EC line and said first approximation of said further EC line; or (b) projecting a draft surface at an angle that starts from said first EC line in order to produce a first approximation of a further EC line; and repeating steps (a) or (b) with said further EC line until said distal EC line is produced, and wherein said first EC line is fully established on said component design as ECc, and when present, any additional EC lines are fully or partially positioned between ECc and said distal EC line, when viewed in plan view, in the drawing direction; and wherein said spaces between any EC lines are filled with surfaces or meshes (Abell, Figs. 3-4 see meshes filling surfaces, [0034-0037] "The xy position of an addendum mesh node may be any position within region 280 ... the xy-position for each addendum mesh node is determined by generating a preliminary addendum mesh that includes a plurality of addendum mesh nodes." Examiner's Note (EN): This preliminary connection of nodes is construed as teaching an offset (also clearly visible in fig. 3, Fig. 4 illustrating a plan view) with a first approximation, which is the only step selected by the Examiner because the others are listed as alternative (i.e., "or").; see fig. 3 246 is ECc, the line on the component, and any of the lines inbetween 246 up to and including 244 as the distal EC line.).
Abell does not explicitly disclose the continuity conditions at said first EC line are inherited from said component, and wherein said surfaces or meshes have C2 continuity at said first and said distal EC lines.
Cavendish teaches the continuity conditions at said first EC line are inherited from said component, and wherein said surfaces or meshes have C2 continuity at said first and said distal EC lines (Cavendish, column 2 lines 45-50 “Accurate control of surface shape and rigorous guarantee of surface smoothness. Given surfaces can be joined or blended along any user specified curve. The degree of smoothness or continuity of the designed surface can be easily 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Abell (directed to design tools for forming sheet metal parts) with well-known practices in the field as taught by Cavendish (directed to forming composite surfaces for ease of manufacture) by planning to avoid theoretical projection intersections, because that would allow for design modification and smoothing for ease of manufacture or machining (column 1 lines 20-25).

Claim 70. Abell discloses A computerized method for the design of an addendum by a computerized device, wherein all or part of the addendum is designed in a sectionless approach (Abell, Abstract, see for example Fig. 4 illustrating a sectionless design), comprising: 
inputting a component design into said computerized device for a component having a component geometry (Abell, Fig.3 232, Fig. 4 254 illustrating part (i.e., component meshes), [0034] "part mesh 254 is generated first based on predetermined dimensions for the desired part geometry of the drawn blank."); 
establishing a plurality of at least two elevation curve (EC) lines to establish at least a first EC line and a distal EC line, wherein said first EC line is related to, or fully or partially established on said component design, and said distal EC line is fully or partially separated from said first EC line so as to establish a space between said first and said distal EC lines (Abell, Fig.3 232, Fig. 4 254 illustrating part (i.e., component meshes), [0034] "part mesh 254 is generated first based on predetermined dimensions for the desired part geometry of the drawn blank."); and 
filling the space between said first and distal EC lines so as to define said addendum having an addendum geometry designed to permit formation of said component geometry during manufacturing of said component (Abell, Abstract, Figs. 3-4, [0032] "addendum mesh 234 is disposed between binder mesh boundary 244 and part mesh boundary 246); 
wherein design of said addendum is controlled by establishing continuity conditions at any or all EC lines, and interconnection of the spaces between any or all EC lines is accomplished using a surface based or mesh based parameterized filling technique, and wherein said distal EC line, or any additional EC lines, is established from said first EC line or another EC line using; (i) a process which comprises determination of an incremental part extension (IPE) comprising: representing any of said first EC line, or subsequently any other EC line in a tessellated form as a 3D polyline; at each boundary point on the 3D polyline, establishing a normal vector and a tangent vector; projecting an extension from each point on the current boundary, using said normal and tangent vectors, so as to create a collection of new extension points; connecting said new extension points so as to create a new 3D polyline, separated from the previous 3D polyline extension, on the extension points; and repeating the above steps of extending a layer until a desired total size for the extension is achieved, and said projected extensions produce said distal EC line; or (ii) a process which comprises determination of the DieFace Side Surface (DFSS) from said first EC line comprising: (a) projecting a projection of said first EC line, offsetting said projection to prepare a first approximation of a further EC line, and filling the surface between the first EC line and said further EC line with a draft surface between said EC line and said first approximation of said further EC line; or (b) projecting a draft surface at an angle that starts from said first EC line in order to produce a first approximation of a further EC line; and repeating steps (a) or (b) with said further EC line until said distal EC line is produced (Abell, Figs. 3-4 see meshes filling surfaces, [0034-0037] "The xy position of an addendum mesh node may be any position within region 280 ... the xy-position for each addendum mesh node is determined by generating a preliminary addendum mesh that includes a plurality of addendum mesh nodes." Examiner's Note (EN): This preliminary connection of nodes is construed as teaching an offset (also clearly visible in fig. 3, Fig. 4 illustrating a plan view) with a first approximation, which is the only step selected by the Examiner because the others are listed as alternative (i.e., "or").; see fig. 3 246 is ECc, the line on the component, and any of the lines inbetween 246 up to and including 244 as the distal EC line.), and 
wherein additionally, at least one space between EC lines is established by using an offset approach and said offset approach is determined using an approach selected from the group consisting of offset distance, offset angle, continuity conditions at EC lines, forming radii, clearances, draw depth, minimum blank requirements, and forming severity; and additionally comprising: inputting a component design to establish a component boundary line (Abell, [0022-0023] "addendum geometry 34 should be correlated with binder geometry 30 and part geometry 32 to avoid undesirable results during the deep-drawing process." [0030-0037] the "addendum mesh 234 is correlated to part mesh 232 and to binder mesh 230 
Abell does not explicitly disclose establishing said component boundary line as a first EC line; either: i) making a normal projection, in plan view, of said component boundary line and offsetting said normal projection of said component boundary line by a set distance so as to create a first approximation of said distal EC line, separated from said first EC line; or ii) projecting an angled projection from said first EC line, at an angle α, which is between 0.5 and 10 degrees, so as to create a first approximation of said distal EC line, separated from said first EC line; and modifying said first approximation of said distal EC line so as to smooth said distal EC line, and thereby prepare a final distal EC line.
Cavendish teaches establishing said component boundary line as a first EC line; either: i) making a normal projection, in plan view, of said component boundary line and offsetting said normal projection of said component boundary line by a set distance so as to create a first approximation of said distal EC line, separated from said first EC line; or ii) projecting an angled projection from said first EC line, at an angle α, which is between 0.5 and 10 degrees, so as to create a first approximation of said distal EC line, separated from said first EC line; and modifying said first approximation of said distal EC line so as to smooth said distal EC line, and thereby prepare a final distal EC line (Cavendish, column 6 lines 4-16 “The sharp corner are automatically replaced by smoothly fitting…. an input offset distance, in the 

Claim 71. Modified Abell discloses A method as claimed in Claim 70 wherein said distal EC line is modified to account for design parameters selected from the group consisting of draw depth, tooling clearances, trim line allowances, wall angles, the type of addendum, the expected forming severity, the type of material, self intersections, line smoothing and the removal or reduction of concavities, and wherein said distal EC line is automatically, semi-automatically or manually modified to account for offset level; smoothness level; and concavity level (Abell, Figs. 6, 8, [0035] "These methods provide various stages, steps and/or functions that may be performed or executed by a processor"; [0053-0059], detailing a radii based parameter, for example in paragraph 0053 "curve 450 is generated using a radial basis function (RBF) for generating interpolated curves that are differentiable at every point." The method and system disclosed in Abell are meant to be used with CAD (see 0003), and thus such RBF would be modified manually, semi-automatically or automatically.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Abell (directed to design tools for forming sheet metal parts) with well-known practices in the field as taught by Cavendish (directed to forming composite surfaces for ease of manufacture) by planning to avoid theoretical projection .


Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Abell in view Kubli, US Patent Publication No. 2012/0123741 (hereinafter Kubli).
Claim 73. Abell discloses A method as claimed in Claim 72. Abell does not explicitly disclose additionally comprising specifying a blank outline; specifying the sheet metal material; specifying the thickness of the material; specifying the lubrication properties; specifying retaining devices which devices are selected from a draw bead, or a spacer,; and/or by specifying tool movements.
Kubli teaches specifying a blank outline; specifying the sheet metal material; specifying the thickness of the material; specifying the lubrication properties; specifying retaining devices which devices are selected from a draw bead, or a spacer,; and/or by specifying tool movements (Kubli, [0003] teaching that conventional, prior art design criteria include tool forces, draw beads, lubrication, shape and material for the sheet-metal blank are used in the CAD/CAE simulations and models for metal forming processes; Abstract, simulating the deformation of the part by a forming process of the part (i.e., tool movements), [0014-0015] to analyze thinning and thickening effects of the forming process on the part).
Accordingly, it would have been obvious at the time the invention was effectively filed to have incorporated the well-known design criteria taught by Kubli as conventional criteria into the method of designing the addendum space of a tool using a die in sheet metal forming as 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/STEVEN W CRABB/Examiner, Art Unit 2129